Citation Nr: 1729855	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-11 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a left ankle disorder.

6.  Whether new and material evidence has been received to reopen a claim of service connection for anemia.

7.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).

8.  Entitlement to an effective date earlier than August 27, 2012, for the award of service connection for metatarsalgia with traumatic arthritis, left foot.

9.  Entitlement to an effective date earlier than August 27, 2012, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1991.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the VA Regional Office (RO) in Newark, New Jersey.

In a March 2016 decision, the Board determined that new and material evidence had been received to reopen the claims of service connection for a lumbar spine disorder, a cervical spine disorder, a bilateral knee disorder, a bilateral foot disorder, a left ankle disorder, and tinnitus.  The Board remanded the merits of those claims to the RO for additional evidentiary development.  The Board also determined that new and material evidence had not been received to reopen the claim of service connection for a bilateral eye disorder.  Finally, the Board remanded the issues of whether new and material evidence has been received to reopen a claim of service connection for anemia and entitlement to TDIU for due process considerations.

While the matter was in remand status, in a June 2016 rating decision, the RO granted service connection for metatarsalgia with traumatic arthritis, left foot (claimed as left foot disorder), and for tinnitus and assigned each disability an initial 10 percent rating, effective August 27, 2012.  The grant of service connection for metatarsalgia with traumatic arthritis, left foot (claimed as left foot disorder), and tinnitus constitutes a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

In February 2017, the Veteran submitted a notice of disagreement with the effective date assigned for the award of service connection for metatarsalgia with traumatic arthritis, left foot (claimed as left foot disorder), and tinnitus.  The available record contains no indication that the Agency of Original Jurisdiction (AOJ) has issued a Statement of the Case addressing these matters.  A remand is therefore necessary with respect to these issues.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

The Board notes that in a September 2016 Supplemental Statement of the Case, the RO included the issue of entitlement to service connection for a bilateral eye disability.  As set forth above, however, that issue was considered and denied by the Board in June 2016.  Thus, that issue in no longer in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In a June 2017 statement, the Veteran reported that there are outstanding medical records at Lyons VA Medical Center that are pertinent to his claims.  The Veteran requested that those records be obtained prior to the Board making a decision on his claims.  

VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  This duty includes making as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including a VA medical facility.  38 C.F.R. § 3.159 (c)(2) (2016).  VA may only end its efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2016).

On remand, therefore, the AOJ must ensure that the record is complete by making efforts to obtain medical records from the VA facility identified by the Veteran until specifically advised that the requested records do not exist or that the custodian does not have them.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Remand is also required regarding the issues of entitlement to an effective date earlier than August 27, 2012, for the award of service connection for metatarsalgia with traumatic arthritis, left foot, and tinnitus.  As set forth above, in a June 2016 rating decision, the AOJ granted service connection for metatarsalgia with traumatic arthritis, left foot and tinnitus and assigned each an initial 10 percent disability rating, effective August 27, 2012.  In February 2017, the Veteran submitted a notice of disagreement with the effective date assigned.  The record currently available to the Board, including the Veteran's Virtual VA and VBMS files, contains no indication that the AOJ has issued a Statement of the Case addressing this matter.  A remand is therefore necessary.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should issue a Statement of the Case to the Veteran and his representative addressing the issues of entitlement to an effective date earlier than August 27, 2012, for the award of service connection for metatarsalgia with traumatic arthritis, left foot, and tinnitus.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  These issues should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  The AOJ should undertake the necessary efforts to obtain any outstanding and relevant VA medical records pertaining to treatment of the Veteran at the Lyons VA Medical Center.  In requesting these records, the RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After completing the actions above, the AOJ should readjudicate the claims on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, the AOJ should issue the Veteran and any representative a Supplemental Statement of the Case and provide an appropriate opportunity to respond before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



